UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1056



NEWPORT NEWS    SHIPBUILDING   AND   DRY   DOCK
COMPANY,

                                                          Petitioner,

          versus


NELLIE HASTINGS, Widow of Joseph R. Hastings;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-243-BLA)


Submitted:   May 18, 2001                     Decided:   June 7, 2001


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, COWARDIN & MASON, P.C., Newport News,
Virginia, for Petitioner. Gary R. West, PATTEN, WORNOM, HATTEN &
DIAMONSTEIN, L.C., Newport News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Newport News Shipbuilding & Dry Dock Company petitions for

review of the decision and order of the Benefits Review Board af-

firming the Administrative Law Judge’s decision and orders awarding

benefits and attorney fees.   We affirm.

     We find that the ALJ’s finding that Joseph R. Hastings had

asbestosis and that it hastened his death is supported by substan-

tial evidence. See 33 U.S.C. § 921(b)(3) (1994); Gilchrist v. New-

port News Shipbuilding & Dry Dock Co., 135 F.3d 915, 918 (4th Cir.

1998).   We further find that the ALJ did not abuse its discretion

by awarding attorney fees to the Claimant.

     Accordingly, we affirm the Board’s decision and order.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2